DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz et al. (US 2009/0314217 henceforth Hurwitz) in view of Arndt et al. (US 7080608 henceforth Arndt).
Regarding claim 18, Hurwitz teaches a pet bath comprising: Page : 6 of 11 a casing that defines a bathing enclosure therein (34), the casing having an upper surface that is open (24); an upper cover configured to open and close at least a portion of the upper surface of the casing (30); but fails to teach an upper shower nozzle provided at the upper cover and configured to spray water to an inside of the bathing enclosure in a state in which the upper surface of the casing is opened, wherein the bathing enclosure has a discharge hole defined at a bottom of the bathing enclosure and configured to discharge water sprayed from the upper shower nozzle, and wherein the pet bath further comprises: a water collection tank disposed under the bathing enclosure in the casing and configured to collect water discharged through the discharge hole; and a pump configured to circulate water collected in the water collection tank to the upper shower nozzle. However, Arndt teaches an upper shower nozzle that can be stretched above the casing (65, fig. 6) and wherein the bathing enclosure has a discharge hole defined at a bottom of the bathing enclosure (opening of trough 62, fig. 6) and configured to discharge water sprayed from the upper shower nozzle (fig. 6), and wherein the pet bath further comprises: a water collection tank disposed under the bathing enclosure in the casing and configured to collect water discharged through the discharge hole (trough 62, fig. 6); and a pump configured to circulate water collected in the water collection tank to the upper shower nozzle (pump 64, fig. 6). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hurwitz pet washer with an upper shower nozzle system as taught by Arndt to conserve water during use.
Regarding claim 19, Hurwitz as modified by Arndt teaches the invention substantially as claimed and Arndt further teaches a filter configured to filter water that has been discharged through the discharge hole and collected in the water collection tank (screen 66, col. 5, ll. 22-26, fig. 6).
Allowable Subject Matter
Claims 1, 3-4, 6-16 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647